Citation Nr: 1730593	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-13 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include an enlarged prostate.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to May 2001, to include service in Southwest Asia during the Persian Gulf War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied entitlement to service connection for enlargement of the prostate and erectile dysfunction.  

In February 2016, the Veteran was afforded a hearing before the undersigned at the RO.  A hearing transcript has been associated with the claims file.  

In May 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The residuals of prostate cancer, to include an enlarged prostate, is not shown to be causally or etiologically related to the Veteran's active military service.

2.  Erectile dysfunction is not shown to be causally or etiologically related to the Veteran's active military service, to include his non-service-connected prostate cancer residuals.


CONCLUSIONS OF LAW

1.  Service connection for residuals of prostate cancer, to include an enlarged prostate, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Service connection for erectile dysfunction, to include as secondary to residuals of prostate cancer, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting the duty to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, both the Veteran and his representative have argued that the September 2016 VA medical opinion is inadequate.  See April 2017 representative statement and November 2016 Veteran statement.  The Veteran and his representative assert that the VA examiner did not consider the Veteran's October 2000 service treatment record (STR) that documents an enlarged prostate in forming his medical opinion.  However, the September 2016 VA examiner specifically discussed the October 2000 STR in her analysis.  Therefore, the Board finds the VA medical opinion to be adequate for deciding the prostate cancer claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

II.  Service Connection

A.  General Regulations and Statutes 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 


B.  Prostate Cancer

The Veteran seeks service connection for residuals of prostate cancer, to include an enlarged prostate.

The first element of direct service connection requires medical evidence of a current disability.  At the April 2010 VA examination, the Veteran was diagnosed with benign prostatic hypertrophy.  At the February 2013 VA examination, the Veteran was diagnosed with prostate cancer, status post robotic prostatectomy.  Thus, the Veteran has satisfied the first element of service connection.

The second element of direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs document a normal military entrance examination in September 1980.  In April 1988, the Veteran was treated for a low-grade prostatitis.  It was noted at that time that the Veteran did not have a history of prostatitis and had no difficulty getting an erection.  In May 1988, the Veteran was seen again for status post prostatitis and for herpes lesions on his penis.  He was treated with medication.  In June 1999, the Veteran requested a prostate check due to a family history (father and brother) of prostate cancer.  He denied any frequency or urgency, changes in his force of stream, or increase in nocturia.  In October 2000, the Veteran was treated for mid-lower back pain.  He reported occasional testicular discomfort.  He was referred to an urologist.  In October 2000, the urologist examined the Veteran and reported that the Veteran's "prostate felt large for a 44 year old."  However, the urologist did not find anything "particularly asymmetrical" about the Veteran's prostate, and the Veteran was not provided with a prostate diagnosis at that time.  There are no further pertinent complaints or diagnoses in the Veteran's STRs.  His active military service ended in May 2001.  

The first post-service documentation of prostate disability was in a private treatment record dated in August 2009, which documented elevated PSA levels.  The Veteran was diagnosed with, and treated for, prostate cancer in September 2009.

The third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  

Here, the only medical nexus opinions of record are negative.  On VA examination in April 2010, following a review of the claims file and a physical examination of the Veteran, the VA examiner was unable to find any specific diagnosis of enlarged prostate or benign prostatic hypertrophy in the Veteran's medical records.  Thus, the examiner opined that the Veteran's benign prostatic hypertrophy was not caused by or result of his previous military service.  

In February 2013, the Veteran was afforded another VA examination.  Following a physical examination and a review of the claims file, the examiner determined that the Veteran's prostate cancer was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's private medical records document that he was diagnosed with and treated for prostate cancer in 2009.  The examiner found that there was no evidence that the Veteran was diagnosed or treated for prostate cancer while on active duty.  There was no medical evidence to support the Veteran's contention that his prostate cancer was caused by or incurred by his previous in-service prostatitis.

At his hearing the Veteran reported that he had experienced repeated bouts of prostatitis beginning in service and that these had initially been identified as back pain.  He believes this lead to prostate cancer and that he developed erectile dysfunction as a result of the treatment for prostate cancer.

In September 2016, a VA examiner reviewed the Veteran's claims file, to include the prior VA examinations and the lay statements from the Veteran and his spouse, and provided an addendum medical opinion.  The examiner concluded that the Veteran's prostate cancer and its residuals were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran was diagnosed and treated for low-grade prostatitis in April 1988 (during his active military service), which was resolved in May 1988.  The Veteran's prostate was normal on examination in April
1989.  The Veteran requested a prostate check in June 1999 (no physical examination noted).  In October 2000, the Veteran was treated for complaints of low back pain with dysuria.  The medical doctor performed a digital rectal exam which noted an asymmetric prostate gland (right greater than left), and the Veteran was referred to Urology.  The examiner noted that the Veteran was then diagnosed with prostate cancer in December 2009, 8 years post discharge from his active military service.  The examiner found that there was no medical evidence to support that the Veteran's low grade prostatitis, which was diagnosed in service in April 1988 and resolved in May 1988, was related to the Veteran's prostate cancer diagnosis.  There was no medical literature that supports prostatitis, which is an acute infection of the prostate gland, causes prostate cancer.

The VA examiners clearly reviewed the Veteran's STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The treatment records do not provide contrary evidence.  

Although the Veteran's testimony indicates repeated bouts of prostatitis that began in service.  The medical opinions are to the effect that prostatitis is an acute infection and there is no evidence, other than the Veteran's opinion, linking the acute infections in service to the acute infections after.  An opinion on this matter would require medical expertise and there is no indication that the Veteran has such expertise.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  Accordingly, the medical opinions from the VA examiners are most probative.

Similarly, there is no competent opinion linking the current prostate cancer residuals to the prostatitis identified in service.

The Veteran's claim cannot be granted based on continuity of symptomatology.  Although prostate cancer would be considered a chronic disease, as a malignant tumor, under 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309; there is no evidence or contention that prostate cancer was present in service or for a number of years thereafter.  There have been no reports of a continuity of prostate cancer symptomatology extending back to service.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement to service connection for residuals of prostate cancer, to include an enlarged prostate, is not warranted.

C.  Erectile Dysfunction

The Veteran asserts that his erectile dysfunction is secondary to the currently non-service-connected prostate cancer residuals.  

Secondary service connection is granted where a service connected disability causes or aggravates the claimed disease or disability.  38 C.F.R. § 3.310.

Because the Veteran is not currently service-connected for residuals of prostate cancer, to include an enlarged prostate; service connection for erectile dysfunction on a secondary basis would not be legally possible.  38 C.F.R. § 3.310.  

The Veteran does not contend that his erectile dysfunction was incurred during his active military service and the STRs do not suggest such a possibility.  There are no medical opinions linking the Veteran's erectile dysfunction to his active military service.  

Because there is no legal entitlement to service connection on a secondary basis and no evidence of direct service incurrence; reasonable doubt does not arise.  The claim of entitlement to service connection for erectile dysfunction, to include as secondary to residuals of prostate cancer, is denied.


ORDER

The claim of entitlement to service connection for residuals of prostate cancer, to include an enlarged prostate, is denied.

The claim of entitlement to service connection for erectile dysfunction, to include as secondary to residuals of prostate cancer, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


